Citation Nr: 0305392	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-04 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
December 1950 to February 1951.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from March and 
April 1998 rating decisions by the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs, 
which declined to reopen the veteran's previously denied 
claim.


FINDINGS OF FACT

1.  An unappealed January 1967 rating decision declined to 
reopen a claim of service connection for a low back disorder 
which was previously denied on the basis that such disorder 
pre-existed, and was permanently aggravated by, service.  

2.  Evidence received since the January 1967 rating decision 
was not previously of record, but does not bear directly and 
substantially on the issue of service connection for a low 
back disorder; it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the January 1967 rating decision 
denying service connection for a low back disorder is not new 
and material, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002), was enacted on November 9, 2000.  Regulations 
implementing the VCAA have now promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  However, the expanded VCAA notification duties 
are applicable to claims to reopen final decisions.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here the Board finds that there has been substantial 
compliance with the mandates of the VCAA and implementing 
regulations.  The appellant has been notified of the 
applicable laws and regulations.  The rating decisions, the 
statement of the case, and the supplemental statement of the 
case have informed him what he needs to establish entitlement 
to the benefit sought and what evidence VA has obtained.  The 
appellant was specifically notified of the provisions of the 
VCAA in a May 2001 Board remand and in the January 2003 
supplemental statement of the case, and he was specifically 
informed of the relative responsibilities in obtaining 
evidence.  Further, November 1999 correspondence had 
previously informed the veteran of what evidence was needed 
to substantiate his claim, and his responsibilities in 
obtaining that evidence were detailed.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

Prior to the January 1967 rating decision, the record 
consisted of service medical records and private treatment 
records unrelated to any back disorder.  The service medical 
records reflected that the veteran had injured his back in 
two separate automobile accidents prior to service.  He 
complained of pain on exertion, such as when marching.  There 
was no injury in service reflected in the records.

Since the January 1967 rating decision, the veteran has 
submitted VA treatment records from October 1994 to March 
1998.  On October 1994 examination for treatment of an 
umbilical hernia, the veteran made no complaint of low back 
problems.  He denied seeking any medical treatment for the 
prior six to eight years.  In November 1997, he was 
hospitalized for treatment of acute low back pain.  He fell 
and struck his low back and hip while in jail.  Pain radiated 
into his leg.  He reported a history of a prior injury in 
service.  Degenerative joint disease at L4-L5 was diagnosed.  
In February 1998, he reported that he had intermittent low 
back pain since 1951 or 1952, when he fell down a flight of 
steps and developed radiating pain in November 1997 when he 
fell again.

On September 1998 VA neurological evaluation, the veteran 
reported that he had low back and right leg pain.  He related 
the disability to a fall in the military during basic 
training, when he fell on his back while carrying a garbage 
can. Over the years, the pain would come and go, and was 
exacerbated by activity such as lifting.  He did have a fall 
in jail, which led to his radiating leg pain.  The examiner 
opined that it was difficult to identify the etiology of the 
current low back disorder, especially to tie the disorder to 
a single event 48 years in the past.  

Analysis

Generally, a final RO decision may not be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 5108, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a); see Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  [An amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
to reopen filed on or after August 29, 2001.  As the instant 
petition to reopen was filed prior to that date, it does not 
apply in the instant case.] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

Since the last, final denial of the veteran's claim, he has 
submitted treatment records showing a current low back 
disability.  Several examiners have opined regarding the 
etiology of the current low back disorder.  However, although 
at least one examiner has stated that it is possible that an 
in-service injury caused the current disability, the opinions 
relating the current low back disorder to service have no 
probative value.  The opinions are all based upon the 
veteran's claims of an in-service injury which has been 
previously found to have not occurred.  The December 1951 
rating decision explicitly stated that there was no evidence 
of any in-service injury.  In such cases, the medical 
opinions have no probative value, and cannot constitute new 
and material evidence.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Moreover, the Board notes that none of the examining 
doctors were apparently informed of the automobile accidents 
which preceded the veteran's active duty service and that 
back disability pre-existed service, further undermining 
their probative value.  Furthermore, this claim was 
previously denied on the basis that the disability pre-
existed, and was not aggravated by, service.  In that 
context, the only evidence that would be material would be 
evidence tending to show either that the disability did not 
pre-exist service, or evidence that the disability increased 
in severity during service.  None of the additional evidence 
submitted goes to those matters.  

Although the evidence submitted since January 1967 is new, it 
does not bear directly and substantially on the issue of 
service connection, and hence is not material.




ORDER

The appeal to reopen a claim of service connection for a low 
back disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

